Exhibit 10.41 $5,600,000 September 4, 2009 TERM NOTE FOR VALUE RECEIVED, the undersigned, GENERAL ENVIRONMENTAL MANAGEMENT, INC., a Nevada corporation (the “Maker”), hereby promises to pay to CVC CALIFORNIA, LLC, a Delaware limited liability company (“CVC”), or registered assigns (hereinafter, collectively with CVC, the “Payee”), the sum of Five Million Six Hundred Thousand ($5,600,000) Dollars (the “Principal”), with interest thereon, on the terms and conditions set forth herein. Payments of principal of, interest on and any other amounts with respect to this Purchase
